Citation Nr: 0421991	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-20 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Herminio L. Domincil Jr.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had World War II service.  He died in September 
1957.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The underlying issue of service connection for the cause of 
the veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a December 1959 rating decision, the RO denied service 
connection for the cause of the veteran's death; the 
appellant did not file a notice of disagreement to initiate 
an appeal from that determination. 

2.  Evidence associated with the claims file since the 
December 1959 decision was not previously before agency 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for the cause of the veteran's death.




CONCLUSIONS OF LAW

1.  The December 1959 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  Evidence received since the final December 1959 RO 
determination, in which the RO denied service connection for 
the cause of the veteran's death, is new and material, and 
this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).    

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, the 
Board finds that, in view of the Board's favorable 
disposition of such claim, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to that issue.  

II.  Background

In November 1945, the veteran executed a Form 23, Affidavit 
for Philippine Army Personnel, documenting the chronological 
record of wounds and illness incurred from December 1941 to 
date of return of military control.  The veteran reported one 
illness; a bullet would to the right arm in May 1945, and 
denied incurring any permanent disabilities.

On file is a Certificate of Death showing that the veteran 
died on September 9, 1957.  Also on file is a document from 
the Office of the Treasurer showing that the veteran's death 
was registered in September 1957 with the cause of death 
listed as malignant lymphoma.  

In September 1959, the appellant filed a claim for service 
connection for the cause of the veteran's death.  The veteran 
had no service-connected disabilities at the time of his 
death.  The RO denied the appellant's claim in December 1959 
and notified her that month.

A November 1959 report of service information on ARCEN Form 
632 indicates that the veteran's entrance examination, if 
conducted, was lost or destroyed as a result of the war.  
Discharge examination and examination upon return to military 
control were deemed "not available," and no treatment records 
were found.  The representative also indicates that at the 
time of the veteran's release from the service of the Armed 
Forces of the U.S. in June 1946, he remained a member of the 
Philippine Commonwealth Army.

The appellant submitted a letter to the RO in January 1960 
explaining that the veteran had "manifested" to her upon 
his return from the Korean war that he was "ailing something 
in his body" and was not feeling well.  She said that he 
continued his service and underwent physical check-ups while 
on routine service with "the Philippine."  She enclosed a 
September 1957 letter from the registrar of the V Luna 
General Hospital AFP informing her that the veteran had been 
hospitalized in April 1957 where he remained until his demise 
of malignant lymphoma in September 1957.  The appellant also 
enclosed a Medical Certificate from Eliseo P. Fara Lan, M.D., 
certifying that he physically examined and treated the 
veteran in the early part of January and later part of 
February 1955 for "'Flu, protracted' with vague sign and 
symptoms of abdominal pains, probably new growth sometimes in 
the early part of February 1955."   

In a February 1960 letter, the RO informed the appellant that 
her DIC claim remained denied.  

In November 1971, the RO received another Medical Certificate 
from Dr. Fara Lan stating that he had seen the veteran 
sometime in 1955 with a chief complaint of occasional fever, 
malaise with vague abdominal pains, and fine nodular masses 
in the abdomen.  He stated that his findings were consistent 
with lymphoma, early stage.  He noted that the veteran had 
relayed to him that his past medical history of his present 
ailment had its early onset in the later part of 1946 while 
actively connected with the 14th Infantry.  Dr. Fara Lan went 
on to state "[i]t could be inferred that this ailment which 
finally degenerated to malignancy had its earliest onset in 
1946 which had all those years before malignant degeneration 
taken a silent and inapparent course."   

The RO informed the appellant in January 1973 that no change 
was warranted in the status of her claim and that it remained 
denied.

In September 1974, the RO received a Clinical Record Cover 
Sheet from V Luna Medical Center showing the veteran's 
hospitalization from April 1957 until his demise in September 
1957, and reflecting a diagnosis of Lymhp sarcoma, 
mesenteric.  It also shows that the veteran had undergone 
exploratory laparatomy in May 1957.  The RO also received a 
medical narrative summary from V Luna hospital regarding the 
veteran's terminal hospitalization.  According to the 
summary, the veteran had been admitted because of abdominal 
distention and epigastric pain of one month duration.  His 
present illness was noted to have started one month 
"PTA"(prior to admission) as sudden distention of the 
hypogastrium with slight pain.  It was also noted that, one 
day prior to admission while playing volleyball, the veteran 
suddenly had dizziness and cold sensation of the body and 
felt a severe epigastric pain after drinking water.  A 
palpable mass was found on examination.  The veteran's past 
medical history included beriberi and malaria during 
childhood, and acute bronchitis during adulthood.  The final 
diagnosis rendered was newgrowth, mesenteric.

After a series of correspondence between the appellant and 
RO, the RO informed the appellant in January 1990 that her 
claim for death benefits had been denied, but that she may 
reopen her claim by submitting evidence which had not been 
previously considered.  

In March 2001, the appellant filed an application to reopen 
her previously denied claim for service connection for the 
cause of the veteran's death.  The RO denied the appellant's 
application to reopen in a December 2001 rating decision.

In a May 2002 notice of disagreement, the appellant asserted 
that the veteran had died from "bad and adverse physical 
sufferings" during the war and from all kinds of sickness 
and diseases as a result of food shortage, beri-beri, malaria 
and environmental effects from the mountains.



III.  Legal Analysis

The RO initially denied the appellant's claim for service 
connection for the cause of the veteran's death in December 
1959.  After presenting additional argument and evidence in 
January 1960 in support of her claim, the RO informed the 
appellant in January 1960 that her claim remained denied.  
The appellant did not timely appeal the December 1959 
decision, and it is final as to the evidence then of record.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2003); Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

The current claim culminates from the appellant's attempt, in 
March 2001, to reopen the previously disallowed claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the March 2001 
date of claim culminating in the instant appeal, the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001; that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (2002); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In 
short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  

In the instant case, the evidence on file at the time of the 
adverse December 1959 decision included service records 
verifying the veteran's recognized service in the Armed 
Forces of the United States, documents showing that the 
veteran died in September 1957 of malignant lymphoma, and the 
appellant's assertions that the veteran acquired his fatal 
disease while on active duty service.   

Evidence submitted to the RO since the December 1959 decision 
includes two medical certificates from Dr. Eliseo P. Fara 
Lan.  In the first certificate, received in January 1960, Dr. 
Fara Lan stated that he treated the veteran in 1955 for a 
case of the flu with signs and symptoms of abdominal pains.  
In the second statement, received in November 1971, Dr. Fara 
Lan said that his findings in 1955 were consistent with the 
early stages of lymphoma and that based on the veteran's 
report that his ailment in 1955 had its early onset in the 
later part of 1946 while on active duty with the 14th 
infantry, "it could be inferred" that his ailment, which 
finally dengenerated to malignancy, had its earliest onset in 
1946.  Also received after the December 1959 decision is a 
hospital medical narrative regarding the veteran's terminal 
hospitalization in 1957.

The Board finds that the evidence submitted after the 
December 1959 final adverse decision as outlined above is 
new, in that it has not been previously considered by agency 
decision makers, and is not cumulative or duplicative of 
evidence previously considered.  Assuming the credibility of 
this new evidence as is required under a new and material 
evidence analysis, the Board further believes that the new 
evidence must be consider red material in that it pertains to 
the veteran's terminal illness and suggests a nexus between 
the veteran's fatal disease and service.  The Board notes 
that, to constitute new and material evidence for the 
purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even where it will 
not eventually convince VA to alter its decision.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the Board finds 
that the criteria for reopening the claim for service 
connection for the cause of the veteran's death have been 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

To the limited extent that new and material evidence has been 
received to reopen a claim for service connection for the 
cause of the veteran's death, the appeal is granted, subject 
to the actions set forth in the following remand section of 
this decision. 


REMAND

Further medical development is required with respect to the 
now reopened claim of service connection for the cause of the 
veteran's death.  Specifically, a medical opinion must be 
obtained that addresses a possible link between the veteran's 
fatal malignant lymphoma and his recognized service with the 
U. S. Armed Forces.  Such an opinion is necessary in view of 
Dr. Fara Lan's November 1971 report that the veteran had told 
him in 1955 that he began experiencing gastrointestinal 
symptoms in service in 1946, and of Dr. Fara Lan's opinion 
inferring a possible link between such symptoms and the 
veteran's fatal malignant lymphoma.  An opinion is 
particularly necessary in view of the unavailability of the 
veteran's service medical records.  See 38 U.S.C.A. 
§ 5103A(d) (West 2003).

In addition, the appellant stated in her September 2002 
substantive appeal that the only physician who ever treated 
the veteran for his sickness was Dr. Benedicto A. Acosta.  
These records are not currently on file.  The appellant also 
remarked in September 2002 that she had been unaware that Dr. 
Acosta's records were not on file and requested the 
opportunity to contact the physician and request that his 
records be sent to the RO.  In view of this information and 
the absence of Dr. Acosta's records in the claims file, the 
appellant should once again be asked to complete, sign and 
return a VA Form 21-4142, Authorization and Consent to 
Release Information, so that the RO may obtain these 
pertinent identified records.  38 U.S.C.A. § 5103A(b).

In view of the need to return the case to the RO for the 
above actions, the Board believes that clarification of the 
appellant's representation is also appropriate.  In this 
regard, the RO advised the appellant in a September 12, 2002, 
letter that it was revoking her appointment of her 
representative because it had received information regarding 
the percentage amount he was charging VA claimants.  However, 
subsequent RO communications suggest that it was continuing 
to send copies of communications to this representative. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
appellant is expected to provide, and (d) 
the need to submit any pertinent evidence 
in her possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159.

2.  The RO should clarify for the record 
the matter of the appellant's 
representative. 

3.  The RO should take appropriate action 
(including sending the appellant a VA 
Form 21-4142, Authorization and Consent 
to Release Information) to obtain any 
medical evidence not already of record 
concerning the veteran's fatal malignant 
lymphoma, to include obtaining pertinent 
treatment records from Dr. Benedicto A. 
Acosta, M.D.

4.  Thereafter, the RO should obtain a 
medical opinion regarding the etiology of 
the veteran's malignant lymphoma.  It is 
imperative that the examiner reviews the 
veteran's claims file prior to rendering 
an opinion.  The examiner should be asked 
to provide an opinion regarding the date 
of onset of the veteran's fatal malignant 
lymphoma and whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the fatal disease was 
related to his recognized period of 
active duty service.  A rationale for all 
opinions expressed should be provided.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



